Citation Nr: 1647804	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-15 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for anxiety reaction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R., Moore, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's rating for anxiety reaction to 30 percent effective August 23, 2007.

During the pendency of this appeal, the Veteran's rating for anxiety reaction has been increased to 70 percent for the entire appeal period.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board adjudicated this appeal in an April 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2015 memorandum decision the Court vacated the April 2014 decision, and remanded the case to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2015 memorandum decision, the Court found the October 2010 VA examination to be inadequate for failure to address whether the Veteran's psychiatric symptoms precluded him from obtaining gainful employment despite his education and experience.  Since that examination, the Veteran has undergone a March 2015 VA examination and an August 2016 private evaluation.  These two records paint vastly different pictures of the Veteran's current level of impairment.  The March 2015 VA examination notes that, since the October 2010 VA examination, the Veteran had developed several websites and was currently working on a website for transportation information technology.  This examination continues to note that the Veteran has a group of friends, but would shy away from socializing when his symptoms increased.  By contrast, the August 2016 private evaluation notes that the Veteran has sought complete social isolation since his separation from service and was unable to work as evinced by his inability to secure any meaningful and gainful employment in over twenty years.  In doing so, this private examiner referenced the Veteran's Social Security Administration (SSA) earnings record, which showed that he had not reported any wage income since 1994.  The Board is left to infer only that the Veteran did not receive sufficient compensation to warrant reporting this income to SSA.  Ultimately, the Board is unable to reconcile these conflicting reports.  Therefore, a new examination is sought to determine the current severity of the Veteran's psychiatric symptoms.

Additionally, the record does not contain any quantified accounting of the Veteran's self-employment during this period.  As this information relates directly to the question of the Veteran's occupational impairment and unemployability, such an accounting should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide an accounting of his self-employment activities during the appeals period.  This should include the amount of time he spent on these projects and the amount he was compensated for the websites he developed.

2.  Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of his anxiety reaction.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should address all symptoms present and comment on the functional impairment due to the symptoms.  

3.  Then, readjudicate the Veteran's claims which are the subject of this remand.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

